October 13, 2011 VIA EMAIL John Reynolds United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re:Drewrys Brewing Company Registration Statement on Form S-1 Filed September 14, 2011 File No. 333-173309 Dear Mr. Reynolds: In response to your letter of September 28, 2011 regarding the above-referenced issuer, Drewry’s Brewing Company (the "Company"), please be advised that the Company is responding to the Staff’s comments in this letter.As requested in your letter, this letter references where each response to your specific comment was made in each respective filing.For ease of reference, we have followed the numbering format of your letter in responding: Amendment No. 2 to Registration Statement on Form S-1 Outside Front Cover Page of the Prospectus 1. Please move the “subject to completion” legend and the date of the prospectus back to the outside front cover page of the prospectus. REPONSE: Comment complied with in amendment to the Registration Statement on Form S-1 being filed herewith. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance September 2, 2011 Page 2 Outside Back Cover Page of the Prospectus 2. We reissue comment one of our letter dated June 30, 2011.Please move the legend required by Item 502(b) of Regulation S-K to the outside back cover page of the prospectus. REPONSE: Comment complied with in the amended Form S-1 filed herewith. Use of Proceeds, page 15 3. We partially reissue comment four of our letter dated June 30, 2011.Please revise this section to provide clearer disclosure on the types of activities and expenditures included in the line items in the table on page 16.In this regard, please specifically refer to the line items in the table when providing the narrative disclosure of your planned uses of the proceeds. RESPONSE: Comment complied with in the amended Form S-1 filed herewith. 4. We partially reissue comments six and seven of our letter dated June 30, 2011.We note your revised disclosure that you “may” need to seek additional financing after this offering.Please revise to provide additional detail on the minimum amount of proceeds you anticipate would be required to commence production of your products and to begin generating revenue.Please also revise to specifically discuss the circumstances under which you will seek additional financing at each of the described levels of proceeds.Furthermore, when revising to provide such disclosure, please clarify the references to $33,000 in the last risk factor on page eight and the first risk factor on page nine. RESPONSE: Comment complied with to disclose the minimum amount of financing required to commence production of the Company’s goods.All references to the sum of $33,000 have been removed in light of the revised Use of Proceeds section in the amended Form S-1 filed herewith. 5. We reissue comment eight of our letter dated June 30, 2011.Please revise your disclosure on pages 16-17 to discuss in one location your planned use of proceeds in the event you sell less than 25% of the shares in this offering. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance September 2, 2011 Page 3 RESONSE: Comment complied with in the revised use of proceeds section in the amended Form S-1 filed herewith. 6. Please revise the penultimate paragraph of page 16 to clarify the order in which you will prioritize your uses of proceeds if the company does not sell at least 25% of the shares being offered. RESPONSE: Comment complied with in the amended Form S-1 filed herewith. 7. We note your reference to “factors” in the last sentence of page 16.Please revise to clarify what types of financing sources you are referring to when you use this item. REPONSE: Comment complied with to clarify the use of the word “factor” in the context used. 8. Please note your revised disclosure on page 17 regarding the anticipated costs of packaging design, required deposits to the contract brewer and actual product packaging.Please reconcile these amounts with your disclosure of your use of proceeds if more than 25% of the shares being offered are sold.Further, please revise the Plan of Operations to fully address the qualitative differences between the uses of proceeds at different expenditure levels for each of the line items, disclosing the nature and extent of the activities at different levels. REPONSE: Comment complied with in the amended Form S-1 filed herewith. Dilution of the price you pay for your shares, page 18 9. Please revise your dilution amount per share presentation in this section and wherever presented in your filing, to eliminate the factional cent amounts, and present all dilution per share amounts rounded to the nearest whole cent. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance
